Citation Nr: 1452573	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-17 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

The Veteran represented by:    Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel
INTRODUCTION

The Veteran served on active duty from July 1962 to July 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).

In July 2013, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The issue of bilateral sensorineural hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

There is competent and credible evidence that the Veteran was exposed to loud noise in service and, resolving all reasonable doubt in the Veteran's favor, the Veteran's current tinnitus had its onset from an injury, disease, or event of active service origin.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim for service connection for tinnitus is resolved in the Veteran's favor, further discussion here of compliance with the VCAA with regard to that claim is not necessary.

Facts and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or was caused by service.  This may be accomplished by showing inception during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

The Veteran is competent to describe symptoms, which he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  The Board thus finds that the Veteran is competent to describe his symptoms in service, their onset, and the continuing presence and nature of symptoms. 

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

The Veteran asserts that he has bilateral hearing loss and bilateral tinnitus as a result of in-service noise exposure. The issue of service connection for his bilateral hearing loss claim is discussed in the remand section below.

The service treatment records do not contain any audiometric testing of the Veteran's hearing.  Instead, the Veteran passed a whispered voice test upon both entrance and separation.  The Board further notes that the separation examination does not contain a history from the Veteran for him to report he has tinnitus.  The records are otherwise silent as to complaints, history, treatment, or diagnosis for tinnitus.  

In a VA examination in March 2011, the Veteran reported service in a construction battalion and exposed to noise from nearby diesel generators, compressors, and saws.  He also had to fire a recoilless rifle on a range during training without ear protection.  Since separation, he has worked mostly in sales with no noise exposure and he also has not had any recreational noise exposure.  The Veteran has tinnitus that occurs intermittently, mostly in the right ear. It wakes him up or keeps him awake at night when it occurs.  The VA examiner reported that the tinnitus started six to eight years ago.  The examiner therefore concluded that tinnitus was less likely than not related to military noise exposure.  

The Veteran testified that his time with the recoilless rifle was 6-8 weeks.  He stated after firing, he heard nothing but then the ringing in the ears came second.  He also stated that his construction work involved using jack hammers near the diesel generators.  He never used hearing protection.  The Veteran further testified that he started to note problems during the Cuban missile crisis when he could not hear general orders and asked others to repeat what was said.  His tinnitus started around the same time and would go away, come back for one to two weeks, and then go away again.  It is in both ears, but mostly the right.  This pattern has continued since service and varies in intensity, but is always there.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim must be granted. 

Tinnitus is a condition, under case law, where lay observation has been found to be competent as to the presence of the disability, that is, tinnitus is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent- "ringing in the ears is capable of lay observation").  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

The Board finds that the Veteran is competent to describe ringing in his ears.  Thus, the evidence establishes that the Veteran currently has tinnitus.  The remaining question is whether service connection may be granted when the disability is first diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

He is also competent and credible to report that he experienced noise exposure in service, and that he first started noticing tinnitus while training to use the recoilless rifle and continued with his noise exposure in a construction battalion.  The statements and testimony tend to prove a fact, that is, he noticed that tinnitus began in service after significant noise exposure.  Moreover, the Board finds the Veteran's report of having experienced tinnitus since separation to also be credible.  The Veteran's competent and credible statements and testimony establishes the in-service incurrence of an injury, acoustic trauma in service, resulting in tinnitus.

While service treatment records reflect no reports of tinnitus or ringing in the ears, there also is no indication in these records that the Veteran ever denied tinnitus or a history of tinnitus, or that the Veteran gave any history of tinnitus inconsistent with his testimony.  Thus, the Veteran's lay statements are competent and credible with regard to noise exposure in service and the onset of tinnitus in service and since.  A veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence." see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

The Board acknowledges that the opinion of the VA examiner in March 2011 is unfavorable, but it is based upon his report of the Veteran's history as to the onset and continued presence of tinnitus to the present.  Given the Veteran's description of his tinnitus as intermittent and does not occur in a predictable pattern, the Board finds that there was a misunderstanding in that the Veteran did not know what the VA examiner meant when questioned or what the Veteran meant in his answers.  As a result, the VA provider made a mistake when recording the Veteran's history and that overall his statements and testimony are credible.  Accordingly, the only apparent history of tinnitus inconsistent with his testimony is the VA examination, but as noted, the Board has determined that inconsistency resulted from a misunderstanding.

Therefore, the evidence also proves a relationship between service and the current tinnitus.  The Veteran's testimony establishes the in-service incurrence of an injury, disease, or event (noise exposure) resulting in the Veteran's current tinnitus.  All the elements of service connection have been met and service connection is established.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (If lay evidence presented by the veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus began in service, and the claim for service connection for tinnitus must be granted.  See 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted.
REMAND

The Veteran testified that after leaving service, his hearing was tested by a civilian employer.  As the Board understands his testimony, the Veteran's hearing was tested upon the start of his first civil employment, which occurred right after separation.  He does not recall what, if anything, they told him about his hearing.  The company is still in business, but the hearing test records from the employer have not been obtained and associated with the file.  The Board has determined that the records are relevant and there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (discussing records from the Social Security Administration).

In the VA examination for bilateral hearing loss which occurred in March 2011, the VA examiner noted that the Veteran's hearing was tested at entrance and separation with the whispered voice test.  The examiner stated it would require speculation to determine if the Veteran's current hearing loss is related to service because the whispered voice test does not provide the specific information needed for unilateral hearing loss or hi frequency hearing loss.  The examiner stated specific audiometric data is needed and, without it, the examiner could only speculate whether hearing loss occurred in the military.  The examiner did not explain why this type of hearing test was necessary for the opinion, that is, how audiometric data is used to form an opinion and whether there was further information that might be obtained to help reach a definite opinion.  If so, that evidence should be identified and attempts made to obtain it.  Otherwise, the examiner must state whether the limits of medical knowledge had been exhausted or that the actual cause cannot be selected from multiple potential causes.  

Furthermore, even if hearing was normal at that time, noting hearing levels in service is not the only basis that the Veteran may receive service connection. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The examiner did not explain how the in-service test results on the whispered voice test precluded service connection for a hearing loss that had either a sudden onset or gradually progressed over the years.  A rationale based solely on the absence of hearing loss during service is insufficient.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  The Board therefore finds the report inadequate and the Veteran should be provided a second VA examination to provide the missing information, that is, identification of the disability and an opinion whether it is related to service.  See 38 U.S.C.A. § 5103A (d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit or authorize VA to obtain the medical records and any hearing tests from his employer, American Cast Iron Pipe Company, and /or its insurance company, which the Veteran testified as SIFCO or Blue Cross.  

All efforts to obtain these records must be documented in the file. The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile. If no records are obtained, the RO should notify the Veteran of the records that could not be obtained, notify the Veteran of the steps taken to obtain the records, and notify the Veteran he may submit any such records in his possession.

2.  After the foregoing record development is complete, provide the Veteran with a VA examination to determine if the Veteran has a current hearing loss and its etiology. The claims file must be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner is asked to determine whether the Veteran has a bilateral hearing loss disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, to specifically include the Veteran's lay statements during active duty, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  Any opinion provided should be reconciled with the previous opinions obtained. 

The examiner must not rely solely on the absence of hearing loss in service as the basis for a negative opinion.  The question is whether current hearing loss is related to service.

If the examiner cannot reach an opinion, the examiner should explain if the reason that the opinion cannot be provided is because the limits of medical knowledge has been exhausted or, instead, because further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data is required. 

If the examiner has determined that specific evidence is missing that is needed to enable the examiner reach an opinion, the examiner should list each fact or evidence and explain why and how it is needed to form a valid opinion.

If additional evidence is identified by the examiner, the RO should attempt to obtain that evidence and readjudicate the claim, including obtaining another medical opinion if necessary.

A complete rationale must be provided for any opinion offered.

3.  After the development requested is completed, readjudicate the claim for service connection for bilateral sensorineural hearing loss.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


